Polaris Venture Partners VI L.P. v AD-Venture Capital Partners L.P. (2020 NY Slip Op 00483)





Polaris Venture Partners VI L.P. v AD-Venture Capital Partners L.P.


2020 NY Slip Op 00483


Decided on January 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2020

Renwick, J.P., Manzanet-Daniels, Kern, Oing, González, JJ.


10834 650623/18

[*1] Polaris Venture Partners VI L.P., et al., Plaintiffs-Respondents,
vAD-Venture Capital Partners L.P., et al., Defendants-Appellants.


Arnold & Porter Kaye Scholer LLP, New York (James M. Catterson of counsel), for appellants.
Goodwin Procter LLP, New York (Charles A. Brown of counsel), for respondents.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 26, 2018, which denied defendants' motion to dismiss, unanimously modified, on the law, to dismiss the causes of action for unjust enrichment and breach of the covenant of good faith and fair dealing, and otherwise affirmed, without costs.
The IAS court properly found that plaintiffs adequately stated a claim for breach of the agreement. However, the existence of an express contract governing the subject matter precludes plaintiffs claim for unjust enrichment (Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382, 388 [1987]). Similarly, the claim for breach of the implied covenant of good faith and fair dealing should have been dismissed as duplicative, because it arises from the same facts and seeks the same damages as the contract claim (Amcan Holdings, Inc. v Canadian Imperial Bank of Commerce, 70 AD3d 423, 426 [1st Dept 2010], lv denied 15 NY3d 704 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2020
CLERK